                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

LEXMARK INTERNATIONAL, INC.,

                       Plaintiff,

v.                                                Case No. 8:18-cv-01047-EAK-AEP

UNIVERSAL IMAGING INDUSTRIES,
LLC,

                       Defendant.


            JOINT MOTION TO STAY PENDING INTER PARTES REVIEWS

       Plaintiff, Lexmark International, Inc. (“Plaintiff”) and Defendant, Universal Imaging

Industries, LLC (“Defendant”) jointly request the Court stay the above-captioned case pending

the outcome of pending Inter Partes Reviews filed by Defendant with the Patent Trial and

Appeal Board (“PTAB”) on July 22, 2019 and July 23, 2019.

                                       INTRODUCTION

       Plaintiff filed this lawsuit April 30, 2018, and Defendant agreed to a waiver of service.

Plaintiff’s Amended Complaint asserts a claim from each of U.S. Patent Nos. 9,335,698;

8,225,021; 8,386,657; 8,850,079; 9,245,591; 9,176,921; 9,400,764; 9,837,136; 8,966,193; and

7,844,786 (“the Patents-in-Suit”) against Defendant. After numerous extensions while the parties

attempted to reach a settlement, the parties participated in a meaningful case management

conference on October 23, 2018. On July 22, 2019 and July 23, 2019, Defendant filed ten (10)

IPRs challenging the validity of the claims of the Patents-in-Suit.
                                            ARGUMENT

        A.      Staying Patent Cases Pending IPR Promotes Efficiency.

        “Courts have inherent power to manage their dockets and stay proceedings, including the

authority to order a stay pending conclusion of a PTO [administrative proceeding].” Ethicon, Inc.

v. Quigg, 849 F.2d 1422, 1426-27 (Fed. Cir. 1988). “In patent cases, a number of courts reason

that such stays should be liberally granted when there is a pending administrative proceeding

pending before the USPTO.” The Andersons, Inc. v. Enviro Granulation, LLC, No. 8:13-cv-

30040T033MAP, 2014 WL 405886, at *2 (M.D.Fla. Aug. 14, 2014) (citing Automatic

Manufacturing Systems, Inc. v. Primera Technology, Inc., No. 6:12–cv–1727–RBD–DAB, 2013

WL 1969247, at *1 (M.D.Fla. May 13, 2013)). “[T]he liberal policy towards stays ... arises due

to the potential waste in using a court’s time and energy when a USPTO decision could

drastically alter the nature of the case.” Id.

        B.      All Factors Favor Granting A Stay Here.

        Courts consider the following factors in determining whether to stay a patent

infringement case pending review of asserted patents: (1) whether the stay would unduly

prejudice or present a clear tactical disadvantage to the non-moving party; (2) whether a stay will

simplify the issues in question and trial of the case; and (3) whether a stay will reduce the burden

of litigation on the participants or the court.” The Andersons, Inc., 2014 WL 405886, at *2

(citing Capriola Corp. v. Larose Indus., No. 8:12–cv–2346–T–23–TBM, 2013 WL 1868344, at

*1 (M.D.Fla. March 11, 2013)). Courts also consider “whether discovery is complete and

whether a trial date has been set.” The Andersons, Inc., 2014 WL 405886, at *2 (citing Roblor

Mktg. Grp., Inc. v. GPS Indus., Inc., 633 F.Supp.2d 1341, 1347 (M.D.Fla.2008)). Here, all

factors strongly favor a stay, as explained below.




                                                 2
       1.      The Early Stage Of This Case Favors A Stay.

       “‘A stay is particularly appropriate for cases in the initial stages of litigation or in which

there has been little discovery.’” The Andersons, Inc., 2014 WL 405886, at *3. Indeed, this Court

has granted a stay where there were eight months left until the close of discovery. Automatic

Mfg. Sys., Inc. v. Primera Techs., Inc., No. 6:12-cv-1727-Orl-37DAB, 2013 WL 6133763, at *4

(M.D. Fla. May 13, 2013).

       Although filed a little over a year ago, this case is still in its infancy. Following a Case

Management Report Filed October 26, 2019 [Dkt. 29], no claim construction or substantive

briefing has taken place. The proposed claim constructions are not due until November 1, 2019,

with the Opening Claim Construction Brief due December 2, 2019. Discovery to date has been

sparse. Lexmark has served a set of document production requests and two (2) third-party

subpoenas. Defendant has refused to produce documents responsive to the document production

requests or subpoenas, seeking a stay in view of the IPR petitions. No depositions have been

scheduled or taken.   Expert discovery is still many months away. Finally, the estimated Trial

Term is not until February 2021.

       With substantive discovery lying ahead, the parties have yet to expend significant

resources, and this Court’s precedent makes clear that this early stage of litigation weighs in

favor of a stay. See, e.g., Patent Asset Licensing, LLC v. Bright House Networks, LLC, Case No.

3:15-cv-742-J-32MCR, 2016 WL 4431574, at *4 (M.D. Fla. Aug. 22, 2016) (“courts in this

Circuit have stayed litigation even after ... a joint claim construction statement has been filed”)

(citations omitted); Automatic Mfg. Sys., Inc., 2013 WL 6133763, at *4 (M.D. Fla. May 13,

2013) (granting a stay where there were eight months left until the close of discovery).




                                                 3
               2.      A Stay While the Inter Partes Reviews Are Pending May Simplify The

        Issues Or May Eliminate The Need For Further Litigation.

        If granted, the petitions may streamline this case. See Patent Asset Licensing, 2016 WL

4431574, at *3. For example, during the PTAB’s review process, one or more of the asserted

claims could be amended or canceled. Amendments to or cancellations of the current patent

claims could have an impact on issues in the litigation, such as claim construction, infringement,

and invalidity. Alternatively, the validity of the patents may be confirmed by the PTAB, which

could also have an impact on issues in this litigation.

        3.     The Parties Will Suffer No Undue Prejudice From A Stay.

        The parties jointly move for a stay of this litigation pending resolution of the IPRs in

view of the fact that this case is in the early stages of this litigation, before much discovery has

been conducted, and before any claim construction or any summary judgment motions have been

filed. Neither party will suffer prejudice from a stay.

                                         CONCLUSION

        For the foregoing reasons, the parties respectfully request the Court stay this litigation in

its entirety pending the final resolution of the ten (10) pending Inter Partes reviews for the

Patents-in-Suit.

Date: August 14, 2019


/s/ Woodrow H Pollack                                 /s/ Jason Shull
Woodrow H. Pollack                                    David S. Johnson FBN 096423
Florida Bar No.: 2680                                 Bonnie C. Daboll FBN 730521
SHUTTS & BOWEN, LLP                                   Scott W. Anderson FBN 738311
4301 W Boy Scout Blvd                                 JOHNSON DABOLL ANDERSON, PLLC
Suite 300                                             2011 W Cleveland Street, Suite F
Tampa, FL 33607                                       Tampa, FL 33606
(813) 463-4894                                        (813) 377-2499
(813) 227-8234 (facsimile)                            (813) 330-3156 (facsimile)



                                                  4
wpollack@shutts.com                                  djohnson@jdalegal.com
                                                     bdaboll@jdalegal.com
Brian R. Gilchrist, FL Bar #774065                   sanderson@jdalegal.com
bgilchrist@allendyer.com
Ryan T. Santurri, FL Bar #15698                      Timothy C. Meece
rsanturri@allendyer.com                              Illinois Bar #6226967
ALLEN, DYER, DOPPELT +                               Jason S. Shull
GILCHRIST, PA Post Office Box 3791                   Illinois Bar #6273435
Orlando FL 32802-3791                                Michael Harris
 (407) 841-2330                                      Illinois Bar #6280168
(407) 841-2343 (facsimile)                           Audra Eidem Heinze
                                                     Illinois Bar #6299717
Attorneys for Defendant                              BANNER & WITCOFF, LTD.
                                                     tmeece@bannerwitcoff.com
                                                     jshull@bannerwitcoff.com
                                                     mharris@bannerwitcoff.com
                                                     aheinze@bannerwitcoff.com

                                                     Attorneys for Plaintiff



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on August 14, 2019 a true and correct copy of the foregoing
was filed electronically and served by mail on anyone unable to accept electronic filing. Notice
of this filing will be sent via e-mail to all parties by operation of the Court’s electronic filing
system or by mail to anyone unable to accept electronic filing as indicated on the Notice of
Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.


                                             /s/ Woodrow H Pollack
                                             Woodrow H. Pollack




                                                5
